Plaintiff has appealed from an order of the Dutchess Special Term of the Supreme Court, striking out paragraphs second and third and a part of paragraph fifth of her complaint. The action was brought by plaintiff to recover the value of services as housekeeper rendered to respondent’s testatrix, between March 1, 1941, and June 17, 1949. Paragraph second of the complaint alleges that respondent’s testatrix agreed with plaintiff to make provision in her last will for the payment to plaintiff of the sum of $10,000 for plaintiff’s services. In paragraph third it is alleged that testatrix made such a provision but later revoked it. In paragraph fifth it is alleged that testatrix by her last will and testament bequeathed the sum of $2,000 to plaintiff instead of the sum of $10,000. It is conceded that the alleged contract referred to in the complaint is void under section 31 of the Personal Property Law. Plaintiff is not entitled to make proof of such an agreement on the trial. The Special Term properly struck out the allegations to which reference has been made. Order unanimously affirmed, with $10 costs and printing disbursements. Present — Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ.